In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 19-312V
                                      Filed: July 19, 2019
                                        UNPUBLISHED




    LARRY LEMMONDS,                                         Special Processing Unit (SPU);
                                                           Petitioner’s Motion for a Decision
                        Petitioner,                        Dismissing his Petition; Influenza
    v.                                                     (Flu) Vaccine; Shoulder Injury
                                                           Related to Vaccine Administration
    SECRETARY OF HEALTH AND                                (SIRVA); Insufficient Proof of
    HUMAN SERVICES,                                        Causation; Vaccine Act Entitlement;
                                                           Denial Without Hearing
                       Respondent.


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for petitioner.
Julia Marter Collison, U.S. Department of Justice, Washington, DC, for respondent.

                                               DECISION 1

Dorsey, Chief Special Master:

       On February 27, 2019, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program (“the Program”), 42 U.S.C. §300aa-10,
et seq., 2 (the “Vaccine Act”), alleging that he suffered Shoulder Injury Related to
Vaccine Administration (SIRVA) as a result of his November 16, 2016 influenza
vaccination. Petition at 1. The information in the record does not show entitlement to
an award under the Program.




1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        On July 16, 2019, petitioner moved for a decision dismissing the petition,
acknowledging that insufficient evidence exists to demonstrate entitlement to
compensation. (ECF No. 14). Petitioner indicated in his motion that “[a]n investigation
of the facts and science supporting his case has demonstrated to Petitioner that he will
be unable to prove that he is entitled to compensation in the Vaccine Program.” Id.
Petitioner further indicated that he “understands that a decision by the Special Master
dismissing his petition will result in a judgment against him. He has been advised that
such a judgment will end all of his rights in the Vaccine Program.” Id.

       To receive compensation under the Program, petitioner must prove either 1) that
he suffered a “Table Injury” – i.e., an injury falling within the Vaccine Injury Table –
corresponding to one of his vaccinations, or 2) that he suffered an injury that was
actually caused by a vaccine. See §§ 13(a)(1)(A) and 11(c)(1). Examination of the
record does not disclose any evidence that petitioner suffered a “Table Injury.” Further,
the record does not contain a medical expert’s opinion or any other persuasive
evidence indicating that petitioner’s alleged injury was vaccine-caused.

       Under the Vaccine Act, a petitioner may not be awarded compensation based on
the petitioner’s claims alone. Rather, the petition must be supported by either the
medical records or by a medical opinion. § 13(a)(1). In this case, the record does not
contain medical records or a medical opinion sufficient to demonstrate that the vaccinee
was injured by a vaccine. For these reasons, in accordance with § 12(d)(3)(A),
petitioner’s claim for compensation is denied and this case is dismissed for
insufficient proof. The Clerk shall enter judgment accordingly. 3


IT IS SO ORDERED.

                                                         s/Nora Beth Dorsey
                                                         Nora Beth Dorsey
                                                         Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.